DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Amendment filed on 03/21/2021 has been acknowledged. Claim 1, 7-11, 16  have been amended. Claim 6 and 21 are cancelled. Claim 1, 10, 11, 16 and 23 are independent claim. Claim 23 is added new.

Priority
The application is a section 371 national stage application of International Application No. PCT/IB2013/054586 filed on June 4, 2013, which claims the benefit of U.S. Provisional Patent Application No.61/655,029, filed on June 4, 2012.

Remarks and Response 
Applicant’s arguments filed in the amendments on 03/21/2022 have been fully considered but are moot in view of new grounds of rejection. Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended the claims and in doing so has changed the scope. New grounds of rejection, necessitated by applicant's amendments, are outlined below. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim 1, 3-5, 10-16 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveland (International Publication Number WO 2011/001320 A1) in view of Frank (US Patent Application Publication No. 2008/0155429 A1).

Regarding Claim 1, Loveland discloses a method for protecting the privacy of an individual in which data is capable of being collected and stored by a lighting control system, the method comprising (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks):
providing an interface to the individual by which the individual can select various privacy settings pertaining to the data (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences), 
Loveland does not explicitly disclose the following limitation that Frank discloses:
wherein the privacy settings include, storing the data but disabling logging of privacy sensitive data elements and/or storing the data such that it cannot be linked to the individual (Frank, ¶[0030]-¶[0031], when Jim is in his office lighting, the operation of his desk phone and cell phone, the wallpaper on any computers or other wallpaper-enabled devices he is using, and his chair height, are all automatically adjusted to conform to his preferences based as appropriate on the time or day and any other conditions indicated by the personal preference data stored on Jim’s cell phone. ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies);
recording one or more selections made by the individual (Frank, ¶[0067], each such record is typically evaluated to determine if the specified preference, typically indicated via a preference ID. A lighting control system may be able to honor an ambient lighting preference but may not be able to honor a music type preference. The lighting control system may not honor an ambient lighting preference due to a failed authorization or validation attempt); 
storing the data and modifying the data according to the recorded selections (Frank, ¶[0071], Bob enters his office with a personal temperature preference of 70 degrees, this preference is applied to the office’s temperature control system which sets the office temperature to conform to the preference);
Loveland in view of Frank are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable networks to relate to the management and handling of preference settings for users”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Franks to include the idea of preferred level of interactivity with controllable network to exercise the control of network’s reaction to user’s preference to make the existing system more efficient.

Regarding claim 3, Loveland in view of Frank discloses the method of claim 1 wherein the data is collected by one or more devices, wherein said non-lighting devices are selected from the group consisting of a camera, a sensor, a dimming ballast, a user interface, motorized blinds, and combinations thereof (Loveland, ¶[0015]- ¶[0016], lighting control application comprises one or more user interfaces. ¶[0056], sensor system may utilize sensors such as motion sensors and light sensors to detect movement and changes in lighting associated with a physical space. Also Frank, ¶[0079], output components may include sensors).

Regarding claim 4, Loveland in view of Frank discloses the method of claim 3 wherein said sensors are selected from the group consisting of an occupancy sensor, a motion detector, a light sensor, a thermal sensor, a temperature sensor, a humidity sensor, and combinations thereof (Loveland, ¶[0056], sensor system may utilize sensors such as motion sensors and light sensors to detect movement and changes in lighting associated with a physical space. Also Frank, ¶[0079], output components may include sensors).

Regarding claim 5, Loveland in view of Frank discloses the method of claim 1 further comprising reporting of any collected data in accordance with the recorded selections (Frank, ¶[0071], Bob enters his office with a personal temperature preference of 70 degrees, this preference is applied to the office’s temperature control system which sets the office temperature to conform to the preference. Also Loveland, ¶[0013], processor receives the signal indicative of the user location data and extracts the user location data from the signal and also checks if interactivity level authorizes the user location for transmission to the controllable lighting network).

Regarding claim 10, Loveland discloses a method for protecting the privacy of an individual in which data is capable of being collected and stored by a Networked Lighting Control System (NLCS) in accordance with the individual's preferences (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks), the method comprising:
automatically uploading the individual's privacy settings from his browser settings when the individual logs in to the NLCS system (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences);

Loveland does not explicitly disclose the following limitation that Frank discloses:
wherein the privacy settings include, disabling logging of privacy sensitive data elements for the data and/or storing the data such that it cannot be linked to the individual (Frank, ¶[0030]-¶[0031], when Jim is in his office lighting, the operation of his desk phone and cell phone, the wallpaper on any computers or other wallpaper-enabled devices he is using, and his chair height, are all automatically adjusted to conform to his preferences based as appropriate on the time or day and any other conditions indicated by the personal preference data stored on Jim’s cell phone. ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies);
recording said privacy settings (Frank, ¶[0067], each such record is typically evaluated to determine if the specified preference, typically indicated via a preference ID. A lighting control system may be able to honor an ambient lighting preference but may not be able to honor a music type preference. The lighting control system may not honor an ambient lighting preference due to a failed authorization or validation attempt); and,
storing the at least portions of data in the space and associating identity information to the at least portions of the collected data according to the recorded privacy settings for the data (Frank, ¶[0071], Bob enters his office with a personal temperature preference of 70 degrees, this preference is applied to the office’s temperature control system which sets the office temperature to conform to the preference);
Loveland in view of Frank are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable networks to relate to the management and handling of preference settings for users”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Franks to include the idea of preferred level of interactivity with controllable network to exercise the control of network’s reaction to user’s preference to make the existing system more efficient.

Regarding claim 11, Loveland discloses a lighting control system that provides protection of the privacy of an individual in which data is capable of being collected and stored by the lighting control system, the lighting control system comprising (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks):
a plurality of devices for which the data related to the area can be obtained (Loveland, Fig-1, abstract);
a network for communicating the data to a computer (Loveland, Fig-1, abstract);
an interface to provide the individual a menu by which the individual can select various privacy settings relate to the collection of data (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences).
Loveland does not explicitly disclose the following limitation that Frank discloses:
wherein the privacy settings include, disabling logging of privacy sensitive data elements for the data and/or storing the data such that it cannot be linked to the individual (Frank, ¶[0030]-¶[0031], when Jim is in his office lighting, the operation of his desk phone and cell phone, the wallpaper on any computers or other wallpaper-enabled devices he is using, and his chair height, are all automatically adjusted to conform to his preferences based as appropriate on the time or day and any other conditions indicated by the personal preference data stored on Jim’s cell phone. ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies);
a database associated with the computer wherein the data is collected and stored, according to the individual’s selected privacy settings for the data (Frank, ¶[0067], each such record is typically evaluated to determine if the specified preference, typically indicated via a preference ID. A lighting control system may be able to honor an ambient lighting preference but may not be able to honor a music type preference. The lighting control system may not honor an ambient lighting preference due to a failed authorization or validation attempt);
Loveland in view of Frank are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable networks to relate to the management and handling of preference settings for users”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Frank to include the idea of preferred level of interactivity with controllable network to exercise the control of network’s reaction to user’s preference to make the existing system more efficient.

Regarding claim 12, Loveland in view of Frank discloses the lighting control system of claim 11 wherein one or more the plurality of devices are selected from of a camera, a sensor, a user interface, motorized blinds, and combinations thereof (Loveland, ¶[0015]- ¶[0016], lighting control application comprises one or more user interfaces. ¶[0056], sensor system may utilize sensors such as motion sensors and light sensors to detect movement and changes in lighting associated with a physical space. Also Frank, ¶[0079], output components may include sensors).

Regarding claim 13, Loveland in view of Frank discloses the lighting control system of claim 12 wherein the sensors are selected from an occupancy sensor, a motion detector, a light sensor, a thermal sensor, a temperature sensor, a humidity sensor, and combinations thereof (Loveland, ¶[0056], sensor system may utilize sensors such as motion sensors and light sensors to detect movement and changes in lighting associated with a physical space. Also Frank, ¶[0079], output components may include sensors).

Regarding claim 14, Loveland in view of Frank discloses the lighting control system of claim 11 wherein the computer generates collected data reports in accordance with said selections (Frank, ¶[0071], Bob enters his office with a personal temperature preference of 70 degrees, this preference is applied to the office’s temperature control system which sets the office temperature to conform to the preference. Also Loveland, ¶[0013], processor receives the signal indicative of the user location data and extracts the user location data from the signal and also checks if interactivity level authorizes the user location for transmission to the controllable lighting network).

Regarding claim 15, Loveland in view of Frank discloses the lighting control system of claim 11 wherein the interface for providing the individual a menu is selected from a special purpose or general purpose processing system, a desktop computer, a laptop computer, a palm computer, a personal digital assistant (PDA), a smart phone, and combinations thereof (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. Frank, ¶[0030]-¶[0031], when Jim is in his office lighting, the operation of his desk phone and cell phone, the wallpaper on any computers or other wallpaper-enabled devices he is using, and his chair height, are all automatically adjusted to conform to his preferences based as appropriate on the time or day and any other conditions indicated by the personal preference data stored on Jim’s cell phone. ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies).

Regarding claim 16, Loveland discloses a computer-readable, non-transitory medium having stored therein instructions for causing at least   for protecting the privacy of an individual in which data is capable of being collected and stored by a lighting control system, wherein the data comprises information related to non-lighting devices in the space, the method comprising (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks):
providing an interface to the individual by which the individual can select various privacy settings pertaining to the collection of data (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences);
Loveland does not explicitly disclose the following limitation that Frank discloses:
wherein the privacy settings include, storing the data but disabling logging of privacy sensitive data elements for the data and/or storing the data such that it cannot be linked to the individual (Frank, ¶[0030]-¶[0031], when Jim is in his office lighting, the operation of his desk phone and cell phone, the wallpaper on any computers or other wallpaper-enabled devices he is using, and his chair height, are all automatically adjusted to conform to his preferences based as appropriate on the time or day and any other conditions indicated by the personal preference data stored on Jim’s cell phone. ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies);
recording said privacy settings (Frank, ¶[0067], each such record is typically evaluated to determine if the specified preference, typically indicated via a preference ID. A lighting control system may be able to honor an ambient lighting preference but may not be able to honor a music type preference. The lighting control system may not honor an ambient lighting preference due to a failed authorization or validation attempt);
storing the at least portions of data in the space and associating identity information to the at least portions of the data collected according to the recorded selections for the data (Frank, ¶[0071], Bob enters his office with a personal temperature preference of 70 degrees, this preference is applied to the office’s temperature control system which sets the office temperature to conform to the preference).
Loveland in view of Frank are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable networks to relate to the management and handling of preference settings for users”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Franks to include the idea of preferred level of interactivity with controllable network to exercise the control of network’s reaction to user’s preference to make the existing system more efficient.

Regarding claim 22, Loveland in view of Frank discloses the method of claim 1, further including providing, by the lighting control system, the collected data in the space to an operational management system for analysis, with or without identity information of the individual associated to the collected data based on the recorded selection (Frank, ¶[0067], each such record is typically evaluated to determine if the specified preference, typically indicated via a preference ID. A lighting control system may be able to honor an ambient lighting preference but may not be able to honor a music type preference. The lighting control system may not honor an ambient lighting preference due to a failed authorization or validation attempt).

Regarding claim 23, Loveland discloses a method for protecting the privacy of an individual in a space in which data is capable of being collected and/or stored by a lighting control system, the method comprising: 
providing an interface to the individual by which the individual can select various privacy settings pertaining to the data (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences);
Loveland does not explicitly disclose the following limitation that Frank discloses:
wherein the privacy settings enable the individual to modify the data collecting and/or storing (Frank, ¶[0030]-¶[0031], when Jim is in his office lighting, the operation of his desk phone and cell phone, the wallpaper on any computers or other wallpaper-enabled devices he is using, and his chair height, are all automatically adjusted to conform to his preferences based as appropriate on the time or day and any other conditions indicated by the personal preference data stored on Jim’s cell phone. ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies); and 
processing the data according to the recorded selections for the data, that include disabling logging of privacy information of the individual for the data and/or storing the data such that it cannot be linked to the individual (Frank, ¶[0067], each such record is typically evaluated to determine if the specified preference, typically indicated via a preference ID. A lighting control system may be able to honor an ambient lighting preference but may not be able to honor a music type preference. The lighting control system may not honor an ambient lighting preference due to a failed authorization or validation attempt. ¶[0071], Bob enters his office with a personal temperature preference of 70 degrees, this preference is applied to the office’s temperature control system which sets the office temperature to conform to the preference). 

Claim 2 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveland (International Publication Number WO 2011/001320 A1) in view of Frank (US Patent Application Publication No. 2008/0155429 A1) and further in view of Lee (US Patent Publication No. US 2003/0227439 A1).

Regarding claim 2, Loveland in view of Frank does not disclose the following limitation that Lee discloses: 
the method of claim 1 wherein the lighting control system is a Hybrid Integrated Lighting and Daylight Control system and the data relates to an individual's work space (Lee, ¶[0021], Rooms R1 and R2 have cameras, heating units, speakers lights. ¶[0023], lines may be input to a separate lighting controller that provides the appropriate dimming control signals to L1 and L2).
Loveland in view of Frank and Lee are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable lighting networks”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Frank and Lee to include the idea of preferred level of interactivity with controllable lighting network to exercise the control of network’s reaction to user’s preference to achieve better efficiency of the existing system.

Regarding claim 7, Loveland in view of Frank and Lee discloses the method of claim 2 wherein the privacy settings comprise an option, whereby the individual can specify one or more data element categories for which data associated with the individual’s work space is incapable of being linked to the individual’s work space and the method further including the step of removing the individual’s identify information from the devices collection of data for that individual (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. ¶[0012] teaches that IGNORE level grants the controllable lighting network access to the user identifier, denying the controllable lighting network access to the user preference data and indicating that the controllable lighting network shall not control lighting based on the presence of the user. Frank, ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies).

Regarding claim 8, Loveland in view of Frank and Lee discloses the method of claim 2 wherein the privacy settings comprise an option, whereby the individual can limit what purposes the collected data associated with the individual’s work space is permitted to be used and the method further including the step of restricting use of the data for that individual to predetermined uses (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. ¶[0012] teaches that a PERSONAL level granting the controllable lighting network access to both the user identifier and user preference data, and indicating that the controllable lighting network should control the lighting in the vicinity of the user based on the user preference data associated with the user. An ADJUST level granting the controllable lighting network access to both the user identifier and the user preference data, indicating that the user may control the lighting within a region associated with the controllable lighting network and additionally indicating that the user may alter the one or more user preference data. Frank, ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies).

Regarding claim 9, Loveland in view of Frank and Lee discloses the method of claim 2 wherein the privacy settings comprise an option, whereby the individual can specify one or more data element categories for which data associated with the individual’s work space is permitted and the method further including the step of allowing use of the data from the devices collection of data for that individual to predetermined uses (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. ¶[0012] teaches a BROADCAST level granting the controllable lighting network access to both the user identifier and the user preference data. Frank, ¶[0034],when Jim returns the rental car, all of Jim’s PPC settings are automatically discarded. ¶[0072]- ¶[0073], restoring default settings once a preference no longer applies). 

Claim 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveland (International Publication Number WO 2011/001320 A1) in view of Frank (US Patent Application Publication No. 2008/0155429 A1) and in further view of Verfuerth (US Patent Publication No. US 2012/0040606 A1).

Regarding claim 17, Loveland in view of Frank does not disclose the following limitation that Verfuerth teaches:
the method of claim 1 wherein the lighting control system relates to an outdoor lighting facility (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).
Loveland in view of Frank and Verfuerth are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable lighting networks”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Frank and Verfuerth to include the idea of preferred level of interactivity with controllable lighting network to exercise the control of network’s reaction to user’s preference to make the existing system more efficient.

Regarding claim 18, Loveland in view of Frank does not disclose the following limitation that Verfuerth teaches:
the method of claim 17 wherein the data relates to one or more outdoor areas in proximity to an individual's home (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).

Regarding claim 19, Loveland in view of Frank does not disclose the following limitation that Verfuerth teaches:
the method of claim 17 wherein the data relates to one or more outdoor areas in proximity to an individual's workplace (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).

Regarding claim 20, Loveland in view of Frank does not disclose the following limitation that Verfuerth teaches:
		the system of claim 11 wherein one or more of the plurality of devices is located within outside lighting units (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in office action. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433